DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1 and 6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10, 12-14, and 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 attempts to define the transverse cross-section of said structural beam. However, claim 1 from which this claim depends appears to be directed to an end cap per se (sub-combination) in defining an end cap "for preventing ingress of moisture to...a structural beam" and not to the end cap on a beam (combination). Therefore the scope of the claim is ambiguous in attempting to define parameters of an element, the structural beam, which is not positively claimed.
Claim 12 attempts to define the material of said structural beam. However, claim 1 from which this claim depends appears to be directed to an end cap per se (sub-combination) in defining an end cap "for preventing ingress of moisture to...a structural beam" and not to the end cap on a beam (combination). Therefore the scope of the claim is ambiguous in attempting to define parameters of an element, the structural beam, which is not positively claimed.
Claim 13 is indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. See MPEP 2173.05(q).
Claim 18 recites “an end plate” and “a skirt.” However, claim 1, from which claim 18 depends already defines an end plate and a skirt. It is therefore unclear whether the recitation of these elements in claim 18 are yet another end plate and skirt or are meant to further define the end plate and skirt in claim 1. For purposes of examination, the claim is interpreted as further defining the end plate and skirt of claim 1. 
Claim 19 recites that the kit includes “optionally one or more flooring blocks.” The term “optionally” renders it unclear whether the flooring blocks is required by the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 7, 8, 10-14, 19, and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 952375 to Pomilio (“Pomilio”).
Regarding claim 1, Pomilio discloses an end cap 3 for preventing ingress of moisture to the end face of a structural beam, wherein said structural beam comprises metal, stone, concrete, reinforced concrete, or a mixture thereof; said end cap comprising: (i) an end plate (polygonal face of end cap adapted to be parallel to and end face of the beam) having a shape adapted to match) the transverse cross-section of said structural beam; and (ii) a skirt (portion of the end cap extending perpendicularly from the end plate) for holding said end plate in position; wherein said end plate and said skirt comprise a material (sheet metal; pg 2, ln 61-68) for preventing transmission of moisture. Note that the italicized recitation given in the preamble has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.
Regarding claim 3, Pomilio discloses that said skirt comprises a base edge which is directly connected to at least a portion of an edge of said end plate, said skirt extending in a direction generally perpendicular to said end plate.
Regarding claim 4, Pomilio discloses that the endcap can be used on a structural beam with said transverse cross-section being I-shaped.
Regarding claim 7, Pomilio discloses that said end plate is planar.
Regarding claim 8, Pomilio discloses that said end cap is a unitary body.
Regarding claim 10, Pomilio discloses that said skirt forms a continuous side wall along substantially the totality of the edges of the end plate.
Regarding claim 12, Pomilio discloses that the end cap is adapted to be used with said structural beam that is a pre-cast concrete beam or a reinforced pre-cast concrete beam.
Regarding claim 13, Pomilio discloses that said structural beam is for use in combination with blocks to form beam and block flooring.
Regarding claim 14, Pomilio discloses that said end cap, when fitted to the end of said structural beam, is locatable upon the footings of a wall such that the wall can be built upwardly thereon.
Regarding claim 19, Pomilio discloses a kit of parts for installing block and beam flooring, comprising a structural beam 1 and an end cap 3 as claimed in claim 1.
Regarding claim 21, Pomilio discloses a method for reducing corrosion of a structural beam comprising fitting an end cap 3 as claimed in claim 1 to a structural beam 1. See Fig. 3.
Regarding claim 22, Pomilio discloses that said end cap is fitted before or during installation of said structural beam in a building.
Regarding claim 23, Pomilio discloses wherein said end cap 3 is fitted by pushing or sliding onto the end of said structural beam 1.

Claim(s) 1-8, 10, 12-14, 17, 19, and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB2440694 to Challinor et al. (“Challinor”).
Regarding claim 1, Challinor discloses an end cap 14 capable of preventing ingress of moisture to the end face of a structural beam, wherein said structural beam comprises metal, stone, concrete, reinforced concrete, or a mixture thereof; said end cap comprising: (i) an end plate 30 the transverse cross-section of said structural beam; and (ii) a skirt 16 for holding said end plate in position; wherein said end plate and said skirt comprise a material (polypropylene; pg 10, ln 23-25) for preventing transmission of moisture. Note that the italicized recitation given in the preamble has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.
Regarding claim 2, Challinor discloses that said end cap comprises at least two end cap segments 16, 16A, each end cap segment comprising: (i) an end plate 30, 38, wherein, when said end cap segments are combined to provide said end cap, the combined end plates form a shape matching the transverse cross-section of said structural beam; and (ii) a skirt 16A, 16B for holding said end plate in position; wherein said end plate and said skirt comprise a material for preventing transmission of moisture (polypropylene).
Regarding claim 3, Challinor discloses that said skirt 16 comprises a base edge which is directly connected to at least a portion of an edge of said end plate, said skirt extending in a direction generally perpendicular to said end plate.
Regarding claim 4, Challinor discloses that the endcap can be used on a structural beam with said transverse cross-section being I-shaped.
Regarding claim 5, Challinor discloses that said material for preventing transmission of moisture comprises a material selected from the group consisting of plastic (polypropylene, pg 10, ln 23-25).
Regarding claim 6, Challinor discloses that said material for preventing transmission of moisture comprises a damp proof membrane.
Regarding claim 7, Challinor discloses that said end plate is planar.
Regarding claim 8, Challinor discloses that said end cap is a unitary body.
Regarding claim 10, Challinor discloses that said skirt forms a continuous side wall along substantially the totality of the edges of the end plate.
Regarding claim 12, Challinor discloses that the end cap is adapted to be used with said structural beam that is a pre-cast concrete beam or a reinforced pre-cast concrete beam.
Regarding claim 13, Challinor discloses that said structural beam is for use in combination with blocks to form beam and block flooring.
Regarding claim 14, Challinor discloses that said end cap, when fitted to the end of said structural beam, is locatable upon the footings of a wall such that the wall can be built upwardly thereon.
Regarding claim 17, Challinor discloses that said skirt is at least 103mm long (pg 12, ln 15-18) which falls within the rage of 90 mm long and no more than 140 mm long.
Regarding claim 19, Challinor discloses a kit of parts for installing block and beam flooring, comprising a structural beam 10 and an end cap 3 as claimed in claim 1.
Regarding claim 21, Challinor discloses a method for reducing corrosion of a structural beam comprising fitting an end cap 3 as claimed in claim 1 to a structural beam 1. See Fig. 3.
Regarding claim 22, Challinor discloses that said end cap is fitted before or during installation of said structural beam in a building.
Regarding claim 23, Challinor discloses wherein said end cap 3 is fitted by pushing or sliding onto the end of said structural beam 10.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2454183 to Targett et al. (“Targett”).
Regarding claim 1, Targett in Fig. 4B discloses an end cap 10 capable of preventing ingress of moisture to the end face of a structural beam, wherein said structural beam comprises metal, stone, concrete, reinforced concrete, or a mixture thereof; said end cap comprising: (i) an end plate 30 the transverse cross-section of said structural beam; and (ii) a 
Regarding claim 2, Targett discloses that said end cap comprises at least two end cap segments 18, 32, each end cap segment comprising: (i) an end plate 30, wherein, when said end cap segments are combined to provide said end cap, the combined end plates form a shape matching the transverse cross-section of said structural beam; and (ii) a skirt 18, 32 for holding said end plate in position; wherein said end plate and said skirt comprise a material for preventing transmission of moisture (plastic).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pomilio in view of U.S. Patent No. 5,729,940 to Bullivant (“Bullivant”).
Regarding claim 20, Pomilio discloses that the structural beam is pre-cast concrete (pg 2, ln 57-60) but does not disclose that it is a T-beam.
Bullivant in Fig. 4 discloses a concrete T-beam 32. It would have been an obvious matter of design choice to modify the beam of Pomilio to have a T-shape since such a modification In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
	 
Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Challinor.
Regarding claim 16, Challinor does not disclose that said skirt and said end plate are between 0.5-3.5 mm thick. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04 IV A.
Regarding claim 18, Challinor discloses the end plate having an I-shape; and the skirt 16 for holding said end plate in position; and wherein said end plate and said skirt comprise a material having water vapour resistance (polypropylene), but does not disclose a material with vapor resistance of at least 400 MNs/g, measured according to BS EN 1931 method B. 
It would have been obvious to one having ordinary skill in the art at the time of invention to use a material with vapor resistance of at least 400 MNs/g, measured according to BS EN 1931 method B, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE T CAJILIG/            Primary Examiner, Art Unit 3633